 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 U.S. BANK, NATIONAL ASSOCIATION,                        Case No.: 2:19-cv-00289-APG-NJK

 4          Plaintiff                                     Order Granting Motion to Stay and
                                                          Denying Without Prejudice Pending
 5 v.                                                                 Motions

 6 NORTH AMERICAN TITLE INSURANCE                              [ECF Nos. 15, 20, 50, 55, 56]
   COMPANY,
 7
       Defendant
 8

 9         Plaintiff U.S. Bank, National Association moves to stay the case pending resolution of

10 the appeal in Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Circuit Case No.

11 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC) (“Wells Fargo II”). Defendant

12 North American Title Insurance Company opposes a stay.

13         A district court has the inherent power to stay cases to control its docket and promote the

14 efficient use of judicial resources. Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936);

15 Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).

16 When determining whether to stay a case pending the resolution of another case, I must consider

17 (1) the possible damage that may result from a stay, (2) any “hardship or inequity” that a party

18 may suffer if required to go forward, (3) “and the orderly course of justice measured in terms of

19 the simplifying or complicating of issues, proof, and questions of law” that a stay will engender.

20 Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005).

21         A Landis stay is appropriate here. The crux of the parties’ dispute is whether the title

22 insurance policy covers any loss related to a homeowners association (HOA) lien and subsequent

23 foreclosure. Although North American Title opposes the stay, it does not dispute that Wells
 1 Fargo II will resolve the coverage question based on the same contract provisions. The Ninth

 2 Circuit’s decision thus would resolve, or at least simplify, the parties’ dispute in this case.

 3 Staying this case pending the mandate in Wells Fargo II will permit the parties to present

 4 arguments and evidence in the context of complete and resolved precedent, and it will allow me

 5 to evaluate the claims in light of this legal authority. Consequently, a stay pending the mandate

 6 would simplify the proceedings and promote the efficient use of the parties’ and the court’s

 7 overburdened resources.

 8         Resolving the claims or issues in this case before the Ninth Circuit issues the mandate in

 9 Wells Fargo II could impose a hardship on the parties by the continued expenditure of resources.

10 I understand North American Title’s position that significant resources have already been

11 expended in this particular case. But that does not mean additional resources should be

12 expended, which would be required to complete briefing on the recently filed motions for

13 summary judgment and to seal. Additionally, the court would have to expend significant

14 resources addressing the parties’ multiple pending motions.

15         The only potential damage that may result from a stay is that the parties will have to wait

16 longer for resolution of this case and any motions that they intend to file in the future. But a

17 delay may also result from new briefing that may be necessitated by the Ninth Circuit’s ruling.

18         Finally, the stay pending the mandate may be short. The length of this stay is tied to the

19 Ninth Circuit’s issuance of its mandate in Wells Fargo II, so it is not indefinite. The parties in

20 Wells Fargo II currently have a schedule to complete briefing on appeal by mid-May 2020.

21 Once the mandate is issued, either party may move to lift the stay.

22         I ORDER that the motion to seal (ECF No. 55) is GRANTED.

23



                                                      2
 1         I FURTHER ORDER that the parties’ other pending motions (ECF Nos. 15, 20, 56) are

 2 DENIED without prejudice.

 3         I FURTHER ORDER that plaintiff U.S. Bank, National Association’s motion to stay

 4 (ECF No. 50) is GRANTED. This case is administratively STAYED until the Ninth Circuit

 5 issues the mandate in Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case

 6 No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC). Once the mandate issues,

 7 any party may move to lift the stay

 8         DATED this 20th day of February, 2020.

 9

10
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   3
